              Case 20-12814-mkn                      Doc 784           Entered 08/24/20 17:06:14       Page 1 of 10
19% 5HY




                                              * * § 362 INFORMATION SHEET * *

      TD Venture Fund, LLC                                                 20-12814-mkn
     DEBTOR                                                                #,         MOTION #:
      ACF FinCo, 1 LP                                                      CHAPTER: 11
     MOVANT
                    Certification of Attempt to Resolve the Matter Without Court Action:
     Moving counsel hereby certifies that pursuant to the requirements of LR 4001(a)(), an attempt has
     been made to resolve the matter without court action, but movant has been unable to do so.
     Date: August 24, 2020                         Signature: /s/ Teresa M. Pilatowicz
                                                                     Attorney for Movant

     PROPERTY INVOLVED IN THIS MOTION: 55 North Lauhoe Place, Lahaina HI 96761
     NOTICE SERVED ON: Debtor(s)     ✔    ; Debtor's counsel    ✔         ; Trustee                                   ;
     DATE OF SERVICE:  August 21, 2020
          MOVING PARTY'S CONTENTIONS:                     DEBTOR'S CONTENTIONS:
     The EXTENT and PRIORITY of LIENS:             The EXTENT and PRIORITY of LIENS:

     1st 3,500,000                                                               1st
     2nd 28,543,854 plus fees & costs                                            2nd
     3rd                                                                         3rd
     4th                                                                         4th
     Other:                                                                      Other:
     Total Encumbrances: $32,043,854+                                      ✔




                                                                                 Total Encumbrances:

     APPRAISAL of OPINION as to VALUE:                                           APPRAISAL of OPINION as to VALUE:
       N/A




             TERMS of MOVANT'S CONTRACT                                               DEBTOR'S OFFER of "ADEQUATE
                  with the DEBTOR(S)::                                                  PROTECTION"for MOVANT :


     Amount of Note: 35,000,000                                                   .
     Interest Rate:                                                               .
     Duration:                                                                    .
     Payment per Month: N/A                                                       .
     Date of Default: 2019                                                        .
     Amount in Arrears: 28,543,854+                                               .
     Date of Notice of Default: November 2019                                     .
     SPECIAL CIRCUMSTANCES:                                                       SPECIAL CIRCUMSTANCES:
       Seeking emergency relief to access,take possession of, and secure
       property pending hearing on 9019 Motion.

     SUBMITTED BY: Teresa M. Pilatowicz,Esq.                                      SUBMITTED BY:
                Counsel for ACF FinCo I, LP
                                                                                  SIGNATURE:
                               Case 20-12814-mkn        Doc 784    Entered 08/24/20 17:06:14      Page 2 of 10


                        1      GARMAN TURNER GORDON LLP
                               GREGORY E. GARMAN
                        2      Nevada Bar No. 6654
                               E-mail: ggarman@gtg.legal
                        3      WILLIAM M. NOALL
                               Nevada Bar No. 3549
                        4      Email: wnoall@gtg.legal
                               TERESA M. PILATOWICZ
                        5      Nevada Bar No. 9605
                               Email: tpilatowicz@gtg.legal
                        6      7251 Amigo Street, Suite 210
                               Las Vegas, Nevada 89119
                        7      Tel: (725) 777-3000
                               Fax: (725) 777-3112
                        8      Counsel for ACF FinCo I, LP
                        9                               UNITED STATES BANKRUPTCY COURT
                      10                                          DISTRICT OF NEVADA
                      11       In re:                                            CASE NO. BK-S-20-12814-MKN
                      12                                                           Jointly Administered with
                               RED ROSE, INC.,
                                                                                   Case No. BK-S-20-12815-MKN
                      13                                                           Case No. BK-S-20-12816-MKN
                                           Affects Beachhead Roofing and
                                           Supply, Inc.                            Case No. BK-S-20-12818-MKN
                      14
                                           Affects California Equipment Leasing Case No. BK-S-20-12819-MKN
                                           Association, Inc.                       Case No. BK-S-20-12820-MKN
                      15                                                           Case No. BK-S-20-12821-MKN
                                           Affects Fences 4 America, Inc.
                      16                   Affects James Petersen Industries, Inc. Case No. BK-S-20-12822-MKN
                                           Affects PD Solar, Inc.                  Case No. BK-S-20-12823-MKN
                                           Affects Petersen Roofing and Solar      Case No. BK-S-20-12824-MKN
                      17                                                           Case No. BK-S-20-12825-MKN
                                           LLC
                                           Affects Petersen-Dean, Inc.             Case No. BK-S-20-12826-MKN
                      18                                                           Case No. BK-S-20-12827-MKN
                                           Affects PetersenDean Hawaii LLC
                                           Affects PetersenDean Roofing and        Case No. BK-S-20-12829-MKN
                      19                                                           Case No. BK-S-20-12831-MKN
                                           Solar Systems, Inc.
                                           Affects PetersenDean Texas, Inc.        Case No. BK-S-20-12833-MKN
                      20
                                           Affects Red Rose, Inc.
                                           Affects Roofs 4 America, Inc.           Chapter 11
                      21
                                           Affects Solar 4 America, Inc.
                                           Affects Sonoma Roofing Services,        Date:     OST PENDING
                      22                                                           Time:     OST   PENDING
                                           Inc.
                                           Affects TD Venture Fund, LLC            Location: 300  South Las Vegas Boulevard
                      23
                                           Affects Tri-Valley Supply, Inc.                    Courtroom 2
                      24                   Affects All Debtors                                Las Vegas, Nevada 89101

                      25
                                                      EMERGENCY MOTION FOR STAY RELIEF
                      26                               PURSUANT TO 11 U.S.C. § 362(d)(1) and (f)

                      27                ACF FinCo I, LP (“ACF”), by and through its counsel, the law firm of Garman Turner
                      28       Gordon LLP, hereby requests entry of an emergency order, in the form attached hereto as
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                    1 of 9
      (725) 777-3000
                               Case 20-12814-mkn               Doc 784        Entered 08/24/20 17:06:14              Page 3 of 10


                        1      Exhibit “1,” modifying the automatic stay pursuant to Sections 362(d)(1) and (f) in order to

                        2      permit ACF to protect its improved real estate collateral (“Hawaii Property”) from immediate

                        3      and irreparable harm in view of the September 17, 2020 hearing on Debtors’ Motion for

                        4      Approval of Compromise, Pursuant to Fed. R. Bankr. P. 9019, By and Among TD Venture Fund,

                        5      LLC, James P. Petersen, Tricia Yea Petersen and ACF FinCo I, LP [ECF No. 739] (“9019

                        6      Motion”) seeking approval of a settlement between ACF and TD Venture Fund, LLC (“TD

                        7      Venture”), among others, in which the Hawaii Property would be transferred to ACF via a deed-

                        8      in-lieu of foreclosure.

                        9                 This Motion is made and based upon the following Memorandum of Points and

                      10       Authorities, the pleadings, papers, and other records on file with the clerk of the above-captioned

                      11       Bankruptcy Court as cited herein, judicial notice of which is respectfully requested, the

                      12       declarations of Andres Pinter (the “Pinter Decl.”), filed at ECF No. 45 and herewith, and the

                      13       attached 362 Information Sheet.

                      14                                 MEMORANDUM OF POINTS AND AUTHORITIES
                                                                         I.
                      15                                           INTRODUCTION1
                      16                  TD Venture is the owner of a $7.5+ million sprawling, but secluded, estate located in
                      17       Lahaina, Hawaii. Unable to pay the nearly $200,000 in annual costs associated with its
                      18       maintenance, or the $136,000 annual loan obligations due to its first lienholder, TD Venture has
                      19       essentially abandoned the Hawaii Property leaving it to be foreclosed upon. As of the time of
                      20       this Motion, ACF is informed and believes that the Hawaii Property sits vacant and without
                      21       electricity thereby putting it at substantial risk of irreparable harm through vandalism, theft, fire,
                      22       and/or storm damage. Recently, through a settlement agreement that is currently scheduled for a
                      23       hearing before this Court on September 17, 2020 via the 9019 Motion, TD Venture agreed to
                      24       transfer the Hawaii Property to ACF via a deed-in-lieu of foreclosure in partial satisfaction of its
                      25       more than $28 million second position deed of trust on the Hawaii Property. However, pending
                      26       approval of the settlement, due to its abandonment of the Hawaii Property, TD Venture has
                      27       failed to meet its obligations as a debtor in possession to adequately maintain and secure the
                      28
                               1
                                   Capitalized terms in this Section shall have meanings ascribed to them the Section III, herein.
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                                 2 of 9
      (725) 777-3000
                               Case 20-12814-mkn            Doc 784       Entered 08/24/20 17:06:14             Page 4 of 10


                        1      Hawaii Property. ACF therefore seeks, on an emergency basis pursuant to Section2 362(f), an

                        2      order modifying the automatic stay for cause pursuant to Section 362(d)(2), permitting ACF to

                        3      access, take possession of, and secure to preserve the Hawaii Property in view of timing of the

                        4      September 17, 2020 hearing on the 9019 Motion.

                        5                                               II.
                                                      JURISIDCTION, VENUE AND BASIS FOR RELIEF
                        6
                                       1.       On June 11, 2020 (the “Petition Date”), Debtors3 commenced jointly-
                        7
                               administered bankruptcy cases under Chapter 11 of the Bankruptcy Code.
                        8
                                       2.       The Bankruptcy Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§
                        9
                               157 and 1334. Venue in the District of Nevada is proper pursuant to 28 U.S.C. § 1409.
                      10
                                       3.       This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).
                      11
                                       4.       The relief requested herein is premised on Sections 105 and 362, and FRBP 4001
                      12
                               and 9014
                      13
                                       5.       On June 29, 2020, an Official Committee of Unsecured Creditors Committee (the
                      14
                               “Committee”) was appointed. See ECF No. 151. No request for appointment of a trustee or
                      15
                               examiner has been made.
                      16
                                       6.       Pursuant to Local Rule 9014.2, ACF consents to entry of final order(s) or
                      17
                               judgment(s) by the bankruptcy judge if it is determined that the bankruptcy judge, absent consent
                      18
                               of the parties, cannot enter final orders for judgment consistent with Article III of the United
                      19
                               States Constitution.
                      20
                                                                                III.
                      21                                                  PERTINENT FACTS

                      22       A.      The Pre-Petition Loan.

                      23               1.       Pursuant to that certain Loan and Security Agreement (the “Loan Agreement”),

                      24       2
                                 All references to “Section” herein shall be to the Bankruptcy Code appearing in Title 11 of the U.S. Code; all
                               references to a “Bankruptcy Rule” shall refer to the Federal Rules of Bankruptcy Procedure; and all references to a
                      25       “Local Rule” shall refer to the Local Rules of Bankruptcy Practice of the U.S. District Court for the District of
                               Nevada.
                      26
                               3
                                 Debtors are defined as Petersen-Dean, Inc. ("PDI"). PDI, Beachhead Roofing & Supply, Inc., California
                      27       Equipment Leasing Association, Inc., Fences 4 America, Inc., James Petersen Industries, Inc., PD Solar, Inc.,
                               Petersen Roofing and Solar LLC, PetersenDean Hawaii LLC, PetersenDean Roofing and Solar Systems, Inc.,
                      28       PetersenDean Texas, Inc., Red Rose, Inc., Roofs 4 America, Inc., Solar 4 America, Inc., Sonoma Roofing Services,
                               Inc., TD Venture Fund, LLC ("TD Venture"), and Tri-Valley Supply, Inc.
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                             3 of 9
      (725) 777-3000
                               Case 20-12814-mkn           Doc 784   Entered 08/24/20 17:06:14       Page 5 of 10


                        1      dated June 29, 2017, ACF extended loans to Debtors under a revolving credit facility in an

                        2      aggregate principal sum of no greater than $30,000,000 (the “Revolving Credit Note”). See

                        3      Pinter Decl., ¶ 4, Ex. 1.

                        4              2.      A second amendment to the Loan Agreement (the “Second Amendment”) was

                        5      executed on November 21, 2018 that, among other things, increased the credit limit to

                        6      $35,000,000. See Pinter Decl., ¶ 5, Ex. 2.

                        7              3.      As of the Petition Date, the amount outstanding under the Revolving Credit Note

                        8      was approximately $28,543,854, plus attorney’s fees and cost and other costs and expenses

                        9      incurred by ACF under the Pre-Petition Loan Documents (the “Prepetition Obligations”). See

                      10       Pinter Decl. ¶ 6.

                      11                4.     Debtors’ obligations to ACF under or relating to the Revolving Credit Note are

                      12       secured, or guaranteed as applicable, by, certain collateral (the “Collateral”), including a

                      13       mortgage (the “Hawaii Mortgage”) on real property located at 55 N. Lauhoe Place, Lahaina,

                      14       Hawaii (the “Hawaii Property”) (the Hawaii Mortgage, together with the Loan Agreement,

                      15       Revolving Credit Note and all other loan documents related thereto, the “Pre-Petition Loan

                      16       Documents”). See Pinter Decl., ¶ 7, Ex. 2.

                      17                5.     ACF’s security interest in the Hawaii Property is properly perfected. See id.,¶ 8.

                      18       B.      The Hawaii Property.

                      19                6.     The Hawaii Property is a sprawling five-acre estate, secluded from normal public

                      20       visibility. Photos of the Hawaii Property obtained from redfin.com are attached to the Pinter

                      21       Decl. as Ex. 4, and a video of the Property as of 2018 is available by accessing the following

                      22       link: https://www.redfin.com/HI/Lahaina/55-N-Lauhoe-Pl-96761/home/71648476

                      23                7.     TD Venture admits that it has no revenue or other source of cash to pay the

                      24       expenses required to own and maintain the Hawaii Property, including annual costs for

                      25       insurance, property maintenance, taxes, and other expenses that exceed $200,000 nor the

                      26       $136,000 payable in annual debt service for a $3.5 million mortgage loan secured by a first deed

                      27       of trust the Hawaii Property. See ECF No. 740, Declaration of Jeffrey Perea (the “Perea Dec.”),

                      28       ¶ 15.
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                      4 of 9
      (725) 777-3000
                               Case 20-12814-mkn        Doc 784      Entered 08/24/20 17:06:14      Page 6 of 10


                        1             8.      TD Venture further admits that payments are not being made to the senior

                        2      lienholder of the first deed of trust on the Hawaii Property. Id.

                        3             9.      TD Venture has advised ACF that the Hawaii Property has been left vacant and

                        4      without electricity and that the Hawaii property, its gardens, pools, and other facilities are not

                        5      being maintained. See Pinter Decl. ¶ 10.

                        6             10.     ACF is stayed from exercising remedies concerning the Hawaii Property

                        7      including to secure and maintain the property and advance the approximately $28,000 in required

                        8      monthly maintenance. Without checking utilities and maintenance, the Hawaii Property will fall

                        9      into disrepair, thereby impairing its value. Furthermore, without access to the Hawaii Property

                      10       and due to its secluded nature, ACF has grave concerns that the Hawaii Property is not being

                      11       properly protected from theft, vandalism, fire danger, and/or storm damage, each of which places

                      12       the Hawaii Property at severe risk for immediate and irreparable harm. See Pinter Decl. ¶ 11.

                      13       C.     The Settlement and 9019 Motion.

                      14              11.     On August 19, 2020, Debtors filed the 9019 Motion [ECF No. 739], which seeks

                      15       to approve a settlement agreement (the “Settlement”) by and between ACF, TD Venture, and the

                      16       Petersens. A copy of the Settlement is attached to the Perea Decl. as Ex. “1.”

                      17              12.     Among other things, the Settlement provides that TD Venture will transfer the

                      18       Hawaii Property to ACF via a deed-in-lieu of foreclosure. See Settlement, § 2(a)(i).

                      19              13.     The 9019 Motion is not scheduled for hearing until on September 17, 2020 (the

                      20       “9019 Hearing”) to allow ample time for the Court and creditors to review and respond to the

                      21       9019 Motion and underlying Settlement. See ECF No. 741.

                      22              14.     Absent approval by this Court, unless and until the Hawaii Property is transferred

                      23       to ACF, ACF is stayed from exercising its remedies to access and monitor the Hawaii Property,

                      24       or taking action to maintain the Hawaii Property. However, ACF does know that Debtor does

                      25       not have the ability of meeting its obligations to protect the Hawaii Property. See Pinter Decl. ¶

                      26       12.

                      27

                      28
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                      5 of 9
      (725) 777-3000
                               Case 20-12814-mkn        Doc 784      Entered 08/24/20 17:06:14         Page 7 of 10


                        1                                                  IV.
                                                                     LEGAL ARGUMENT
                        2
                               A.      ACF IS ENTITLED TO IMMEDIATE AND EMERGECY RELIEF FROM THE
                        3              AUTOMATIC STAY PURSUANT TO SECTION 362(f) TO AVOID
                                       IRREPERABLE DAMAGE TO THE HAWAII PROPERTY.
                        4
                                       Bankruptcy Code Section 362(f) provides for a summary remedy relieving a creditor of
                        5
                               the automatic stay without need of any hearing, as follows:
                        6
                                       Upon request of a party in interest, the court, with or without a hearing, shall grant
                        7
                                       such relief from the stay provided under subsection (a) of this section as is
                        8              necessary to prevent irreparable damage to the interest of an entity in property, if
                                       such interest will suffer such damage before there is an opportunity for notice and
                        9              a hearing under subsection (d) or (e) of this section.

                      10       11 U.S.C. § 362(f).
                      11               Such a request has been held justified in circumstances such as this. See Gen. Elec. Credit
                      12       Corp. v. Montgomery Mall Ltd. P'Ship (In re Montgomery Mall Ltd. P'Ship), 704 F. 2d 1173,
                      13       1176 (10th Cir. 1983) (holding that irreparable harm would ensue where debtor was unable to
                      14       pay its expenses and make structural repairs and that stay relief on a summary basis under
                      15       Section 362(f) was properly granted). Specifically, in Gen.Elec. Credit. Corp, the Tenth Circuit
                      16       Court of Appeals upheld the Bankruptcy Court’s grant of summary relief in just one day of
                      17       lender’s request finding that the debtor did not intend to meet operating responses which were
                      18       then due, and that immediate structural repairs were required to preserve the safety of the
                      19       structure, and that irreparable harm to the lender would ensue absent the requested relief. Id. at
                      20       1174.
                      21               An exigent situation exists because of TD Venture’s inability to satisfy its duties as a
                      22       debtor in possession to maintain the Hawaii Property, which constitutes ACF’s Collateral. The
                      23       absence of electricity running to the Hawaii Property and the failure to otherwise maintain or
                      24       secure the Hawaii Property, its gardens, pools, and other facilities post-petition, including
                      25       leaving it vacant, supports ACF’s valid concerns that critical systems could fall into disrepair.
                      26       There is also significant concern, given the secluded nature of the Hawaii Property, that the
                      27       Hawaii Property is not being protected from vandalism, theft, fire, or storm damage, which puts
                      28       ACF’s interest in the Hawaii Property at a substantial risk of irreparable harm. ACF cannot wait
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                      6 of 9
      (725) 777-3000
                               Case 20-12814-mkn         Doc 784      Entered 08/24/20 17:06:14         Page 8 of 10


                        1      until this Court can schedule a hearing on stay relief in the normal course because each day of

                        2      delay puts ACF at greater risk. Furthermore, there is no prejudice to any party as ACF merely

                        3      seeks a modification of the stay to access, take possession of, and secure to protect the Hawaii

                        4      Property in view of the timing of the 9019 Hearing. Thus, immediate relief is appropriate here.

                        5      accessing, taking possession of, and securing to preserve the Hawaii Property

                        6      B.     ACF Is Entitled to Stay Relief Under Section 362(d)(1) for Cause as a Result of TD
                                      Venture’s Failure to Maintain the Hawaii Property, Including Intentionally Leaving
                        7             It Exposed to Threats of Vandalism, Theft, Fire, and/or Storm Damage By
                                      Abandoning It and Disconnecting the Utilities.
                        8

                        9             Section 362(d)(1) provides that the court may grant relief from the automatic stay “[f]or

                      10       cause, including the lack of adequate protection of an interest in property of such party in

                      11       interest.” See 11 U.S.C. § 362(d)(1). While “‘[c]ause’ has no clear definition and is determined

                      12       on a case-by-case basis,” not only does a lack of adequate protection constitute the requisite

                      13       “cause,” a debtor’s failure to make its regular monthly payments to a creditor also constitutes

                      14       “cause.” See In re Delaney-Morin, 304 B.R. 365, 370 (B.A.P. 9th Cir. 2003). A secured creditor

                      15       lacks adequate protection if there is a threat of a decline in the value of the property. Id., citing In

                      16       re Elmira Litho, Inc., 174 B.R. 892, 902 (Bankr.S.D.N.Y.1994).

                      17              There are currently at least two liens on the Hawaii Property, a $3.5 million first-position

                      18       lien and the ACF’s second lien, currently exceeding $28 million. These are significantly greater

                      19       than the value of the Hawaii Property, which no party in interest will contend is anywhere close

                      20       to $31.5 million. Furthermore, the Hawaii Property, which pre-Petition Date required $28,000 in

                      21       monthly maintenance, currently sits vacant without any electricity and without any maintenance

                      22       whatsoever. There is no mechanism for monitoring the Hawaii Property given its seclusion from

                      23       public visibility and there is no way to know if the Hawaii Property has been accessed or is

                      24       currently safe. Furthermore, TD Venture admits that it does not have the funds to pay the

                      25       necessary monthly amounts necessary to protect the Hawaii Property or pay the first-position

                      26       lender. Accordingly, the automatic stay of section 362(a) should be modified for cause to allow

                      27       ACF to access, take possession of, and secure the Hawaii Property.

                      28       ...
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                       7 of 9
      (725) 777-3000
                               Case 20-12814-mkn        Doc 784     Entered 08/24/20 17:06:14        Page 9 of 10


                        1      C.       The Court Should Waive the Fourteen Day Stay Imposed by Bankruptcy Rule
                                        4001(a)(3).
                        2
                                        Bankruptcy Rule 4001(a)(3) stays orders granting relief from the automatic stay for 14-
                        3
                               days following the entry of such orders. In this case, the Bankruptcy Court should waive the 14-
                        4
                               day requirement for all the same reasons that form the basis for ACF’s emergency relief, i.e., that
                        5
                               absent emergency action by this Court, the Hawaii Property is at risk of irreparable damage. A
                        6
                               14-day stay would negate the entire purpose of Section 362(f) relief and would prejudice and
                        7
                               harm ACF whose Collateral, the Hawaii Property, is at substantial risk of irreparable damage as
                        8
                               a result of TD Venture’s inability and willful actions to not maintain or protect it. Accordingly,
                        9
                               the Bankruptcy Court should waive the requirements of Bankruptcy Rule 4001(a)(3).
                      10
                               ...
                      11

                      12
                               ...
                      13

                      14
                               .. . .
                      15

                      16
                               ...
                      17

                      18
                               ...
                      19

                      20
                               ...
                      21

                      22
                               ...
                      23

                      24
                               ...
                      25

                      26
                               ...
                      27

                      28
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                     8 of 9
      (725) 777-3000
                               Case 20-12814-mkn       Doc 784     Entered 08/24/20 17:06:14            Page 10 of 10


                        1                                                  V.
                                                                       CONCLUSION
                        2
                                       WHEREFORE, ACF respectfully requests that the Bankruptcy Court:
                        3
                                       1.     Modify or grant relief from the stay on an emergency basis to allow ACF to take
                        4
                                possession of the Hawaii Property for the sole purpose of accessing, taking possession of, and
                        5
                                securing to preserve the Hawaii Property;
                        6
                                       2.     To the extent appliable, waive the 14-day stay set forth under Rule 4001(a)(3);
                        7
                                       3.     Grant ACF such other and further relief as is just and proper.
                        8
                                       Dated this 24th day of August, 2020.
                        9
                                                                                GARMAN TURNER GORDON LLP
                      10

                      11                                                         /s/ Teresa M. Pilatowicz
                                                                                 GREGORY E. GARMAN
                      12                                                         Nevada Bar No. 6654
                                                                                 WILLIAM M. NOALL
                      13                                                         Nevada Bar No. 3549
                                                                                 TERESA PILATOWICZ
                      14                                                         Nevada Bar No. 9605
                                                                                 7251 Amigo Street, Suite 210
                      15                                                         Las Vegas, Nevada 89119
                                                                                 Tel: (725) 777-3000
                      16                                                         Fax: (725) 777-3112
                                                                                 Counsel for ACF FinCo I, LP
                      17                                                         4812-7977-9784, v. 5

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                      9 of 9
      (725) 777-3000
